EXHIBIT 10.38

AMERICAN EXPRESS COMPANY

2003 SHARE EQUIVALENT UNIT PLAN FOR DIRECTORS

(As amended and restated effective January 1, 2015)

Section 1. Effective Date

The original effective date of this Plan was April 28, 2003. This Plan is
amended and restated as set forth herein effective January 1, 2015.

Section 2. Eligibility

Any Director of American Express Company (the “Company”) who is not a current or
former officer or employee of the Company or a subsidiary thereof is eligible to
participate in this 2003 Share Equivalent Unit Plan for Directors (this “Plan”).

Section 3. Administration

The Nominating and Governance Committee of the Board of Directors (the
“Committee”) shall administer this Plan. The Committee shall have all the powers
necessary to administer this Plan, including the right to interpret the
provisions of this Plan and to establish rules and prescribe any forms for the
administration of this Plan.

Section 4. Share Equivalent Units

The Committee shall, on an annual basis, determine, in its discretion, either a
number or a value of Share Equivalent Units (“SEUs”) to be awarded to each
non-employee Director under this Plan on the date of his or her election or
reelection to the Board of Directors of the Company at the Annual Meeting of the
Company’s Shareholders held in such year, provided that the number of SEUs to be
awarded must be the same for each such non-employee Director for such year. If
the Committee specifies the value of SEUs to be awarded, the number of SEUs to
be awarded shall be equal to the specified value divided by the average of the
closing price of the Company’s common stock, par value $0.20 per share, as
reported on the New York Stock Exchange Composite Transactions Tape for the
fifteen (15) trading days immediately preceding the date of the Annual Meeting
of the Company’s Shareholders.

Section 5. SEU Credits to the Deferred Compensation Plan for Directors and
Advisors

SEUs awarded to a Director under this Plan shall be credited to the American
Express Deferred Compensation Plan for Directors and Advisors, as amended and
restated from time to time (the “Director DCP”), as follows:

 

  (a) SEUs awarded to a Director for a calendar year shall be credited to a
Class Year SEU Award Account under the Director DCP (as defined therein) for
such Director for that calendar year, with one SEU awarded under this Plan being
credited as one SEU to such Class Year SEU Award Account under the Director DCP;

 

  (b) SEUs awarded under this Plan shall be credited to the Director DCP on the
date on which such SEUs are awarded under this Plan, provided that if the
Company is precluded from crediting SEUs to the Director DCP on that date as a
result of the application of securities or other laws, then such SEUs shall be
credited to the Director DCP as soon as feasible thereafter, but no later than
December 31st of the calendar year in which such SEUs were awarded under this
Plan; and

 

  (c) once the SEUs under this Plan are credited as SEUs to such Class Year SEU
Award Account under the Director DCP, the SEUs so credited shall thereafter be
adjusted, valued and paid in accordance with and pursuant to the terms of the
Director DCP, and in the same manner as the Share Equivalent Option thereunder.

Section 6. Amendment

This Plan may be amended at any time and from time to time by the Board of
Directors of the Company; provided, however, that the Board of Directors may not
adopt any amendment to this Plan that would (a) materially and adversely affect
any right of or benefit to any Director with respect to any SEUs previously
awarded without such

 

Page 1



--------------------------------------------------------------------------------

Director’s written consent, or (b) result in a violation of Section 409A of the
Internal Revenue Code of 1986, as amended, and the treasury regulations and
other official guidance issued thereunder (collectively, “Section 409A”). Any
amendment to this Plan that would cause a violation of Section 409A shall be
null and void and of no effect.

Section 7. Termination

This Plan shall terminate upon the adoption of a resolution of the Board of
Directors terminating this Plan. The termination of this Plan shall not affect
the validity, existence or status of the Director DCP, including, but not
limited to, the payment of the SEUs previously awarded under this Plan and
credited to the Director DCP.

Section 8. Section 409A

This Plan and the benefits provided thereunder, together with the Director DCP,
are intended to comply with the requirements of Section 409A, and this Plan
shall be administered and interpreted, together with the Director DCP,
consistent with such intention and the American Express Section 409A Compliance
Policy.

*        *        *         *        *

 

Page 2